Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00183-CR

                                    Cornell Jackie DRUMMER,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1991CR1948A
                           Honorable Lorina I. Rummel, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 14, 2018

AFFIRMED

           In June of 1992, Appellant Cornell Jackie Drummer was found guilty of murder and was

sentenced to ninety-nine years of imprisonment. He appealed his conviction. In May of 1993, this

Court issued an opinion affirming the trial court’s judgment. On January 17, 2018, Drummer filed

a pro se motion for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure,

along with a motion for appointment of counsel to assist in preparing for an evidentiary hearing of

the motion. On February 5, 2018, the trial court signed an order, finding that “there was sufficient

evidence and testimony that established Defendant’s identity, such that identity was not and is not
                                                                                       04-18-00183-CR


an issue in this case.” The trial court also found that no reasonable grounds for the motion existed.

Therefore, the trial court denied both motions filed by Drummer. On March 22, 2018, the trial

court appointed counsel to represent Drummer on appeal and certified that Drummer retained a

right to appeal.

       Drummer’s court-appointed appellate counsel has filed a brief and motion to withdraw in

accordance with Anders v. California, 386 U.S. 738 (1967). With citations to the record and legal

authority, counsel’s brief explains why no arguable points of error exist for review. Counsel

concludes that this appeal is frivolous and without merit. See Anders, 386 U.S. at 744-45; High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978). The brief meets the requirements of Anders

as it presents a professional evaluation showing why there is no basis to advance an appeal. See

Anders, 386 U.S. at 744-45; High, 573 S.W.2d at 812-13. Counsel states that Drummer was

provided with a copy of the brief and motion to withdraw, and was further informed of his right to

review the record and file his own brief. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). Additionally, counsel advised Drummer that if he wished to review the record, he

must file a motion in this court and enclosed a form motion for that purpose. See id. Drummer filed

the motion in this Court and was mailed a copy of the record. Drummer then filed a pro se brief.

       We have reviewed the record, counsel’s brief, and Drummer’s pro se brief. We agree with

counsel that the appeal is frivolous and without merit. The judgment of the trial court is affirmed.

Furthermore, we grant counsel’s motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Drummer wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for
                                                 -2-
                                                                                      04-18-00183-CR


discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See Tex. R. App. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See Tex. R. App. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 68.4.

                                                  Karen Angelini, Justice

Do not publish




                                                -3-